Opinión disidente del
Juez Asociado Señor Negrón García.
El derecho no opera en el vacío. No podemos suscribir la opinión que resuelve que la notificación al Secretario de Justicia exigida por la Ley de Reclamaciones y Demandas contra el Estado interrumpe el tiempo prescriptivo de un (1) año.
Según expusiéramos en Mangual v. Tribunal Superior, 88 D.P.R. 491, 494 (1963), los propósitos de la notificación son: (1) dar al Estado la oportunidad de investigar los he-chos que originan las reclamaciones; (2) desalentarlas; (3) estimular su pronto arreglo; (4) hacer viable inmediata-mente la inspección del lugar del accidente antes de que *762ocurran cambios; (5) descubrir y entrevistar el nombre de las personas con conocimiento mientras su recuerdo es más confiable; (6) advertir a las autoridades “de la existen-cia de la reclamación para que se provea la reserva nece-saria en el presupuesto anual” —(énfasis suplido) id.— y (7) minimizar los daños mediante la oportuna intervención ofreciendo tratamiento médico adecuado y proporcionando facilidades para hospitalizar al perjudicado.
I — H I — I
El Art. 2A(f) de la Ley de Reclamaciones y Demandas contra el Estado regula expresamente la cuestión. Dis-pone:
Este artículo no modificará, en forma alguna, para aquellos reclamantes que cumplan con sus disposiciones, el término prescriptivo fijado por el inciso 2 del artículo 1868 del Código Civil de Puerto Rico. 1966 Leyes de Puerto Rico 397.
Notamos que los factores claves son “no modificación en forma alguna”, esto es, que la ley no cambia de ningún modo el término de un (1) año; ni reduce ni amplía.
Este lenguaje, en el espíritu del estatuto, no tiene otro significado que aclarar y estipular que la notificación no afectaría ni alteraría que discurra el término del año. A fin de cuentas, se notifica al Secretario de Justicia una recla-mación, no una tarjeta de felicitación.
Si el propósito manifiesto de toda notificación previa bajo el Art. 2A, 32 L.P.R.A. sec. 3077(a), es precisamente avisar al Estado de una “reclamación” por daños, a base de la información mínima que es menester consignar, en sana lógica, bajo el razonamiento mayoritario, es evidente que siempre la susodicha información constituirá automática-mente una reclamación interruptora; esto es, manifestará la voluntad inequívoca del remitente de “reclamar”. Si no es así, ¿para qué se hace? El mejor ejemplo constituye la *763notificación cursada en el caso de autos que, al decir ma-yoritario, “dista mucho de ser un modelo de reclamación interruptiva Opinión mayoritaria, pág. 761.
La interpretación mayoritaria tiene el efecto de ampliar mecánicamente el término de un (1) año. Es contraria al espíritu del estatuto y pone en desventaja al Estado.
Disentimos.